DETAILED ACTION

This action is in response to the application filed on 1/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4, 12-15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjavalappil Raveendranath et al. (US Patent 11011987) in view of Xi (US Patent 8686703). 	Regarding claims 1, 12, and 23, Kanjavalappil Raveendranath et al. discloses (see fig. 1) a device comprising: a power converter (boost converter); and a control circuit (circuit controlling the operation of switches M1 and M2) for controlling a current associated with the power converter (inductor current of the boost converter), the control circuit comprising: 5threshold-based control circuitry (circuit controlling the operation of switches in phase 1 and phase 2. See column 3 lines 48-61) configured to control the current based on at least a peak current threshold level for the current (maximum threshold, see column 3 lines 48-61) and a valley current threshold level for the current (minimum threshold, see column 3 lines 48-61). 	Kanjavalappil Raveendranath et al. does not disclose a timer-based control circuitry configured to control the current based on a duration of time that the power converter spends in a switching state of the power 10converter. 	Xi discloses (see fig. 1) a timer-based control circuitry (104) configured to control a current (current flowing through 101) based on a duration of time that a power converter spends in a switching state of the power 10converter (see column 4 lines 13-31). 	Therefore it would have been obvious to one having ordinary skill in the art at the .
Claims 5-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjavalappil Raveendranath et al. (US Patent 11011987) in view of Xi (US Patent 8686703) and Morris et al. (US Patent 8873254). 	Regarding claims 5 and 16, Kanjavalappil Raveendranath et al. does not disclose that the timer-based control circuitry is further configured to measure the duration of time with a timer. 	Morris et al. discloses (see fig. 3) that a timer-based control circuitry (48, 46, 50) is further configured to measure a duration of time with a timer (operation of 48 measuring the duty cycle of M2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Kanjavalappil Raveendranath et al. to include the features of Morris et al. because it provides for a load transient control means, thus increasing operational efficiencies..
Allowable Subject Matter
Claims 8-11 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Langlinais et al. (US 2019/0222122) discloses a control and detection of average phase current in switching dc/dc power converters.  	Sano (US 2019/0181761) discloses a multi-phase dc/dc converter, recording medium and control method for multi-phase dc/dc converters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838